Ltjke, J.
A motion is made to dismiss the bill of exceptions in this ease, upon the ground that it was not served within the time required by the Civil Code (1910), § 6160. Inasmuch as the defendant in error, in his acknowledgement of service, preserved his right to dismiss upon the ground now urged, and the record showing (and by the record *816this court is bound) that service of the bill of exceptions was not had in the time required by law, the writ of error must be
Decided March 2, 1920.
Certiorari; from Fulton superior court—Judge Pendleton. September 22, 1919.
Albert Kemper, Thomas E. Scolb, for plaintiff in error.
E. M. Habersham, W. I. Heyward, contra.

Dismissed.


Broyles, G. J., and Bloodworlh, J., concur.